DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/9/19, 8/12/19, and 8/26/20 is being considered by the examiner.

				Claim Status
Claims 1-3 are pending and are examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (WO 2017/122314), in view of Larkin (US Pub 2010/0124780).

Regarding Claim 1, Takeuchi teaches a sample extraction tool for a micro sampling chip (FIGS. 1A-1B), 
the micro sampling chip includes a microchannel for holding a sample (the flow path 10 is arranged in the apparatus main body 4 by bonding the lower substrate 6 and the upper substrate 8) and is configured to be able to cut a piece as an extraction portion, in which a portion of the sample held in the microchannel is held, in order to take out the portion of the sample as the sample to be extracted (FIG. 1A, The extraction unit 24 is provided with an extraction unit 30 that can be cut by the cutting unit 28 at a position closer to the tip than the air hole 22. In this embodiment, the cutting portion 28 is a groove that is thinner than other portions of the apparatus body 4, and the extraction portion 30 is defined by two cutting portions 28 that are parallel to each other.), 
the sample extraction tool being configured to cut the extraction portion from the micro sampling chip (The cutting part 28 is formed in a direction orthogonal to the longitudinal direction of the sampling part 24 (the direction from the proximal end 12 to the distal end 14) and extends over the entire width of the sampling part 24. The extraction unit 30 includes two flow path portions 10a and 10b. The cutting portion 28 is 
the sample extraction tool is configured to be attached to an upper portion of a container for accommodating the extraction portion in such a state that the through hole is disposed on an open upper surface of the container (The apparatus body 4 has a proximal end 12 and a distal end 14. The sampling device 2 performs a centrifugal separation process after aspirating the sample, and the sampling device 2 is applied to the centrifuge so that the centrifugal force acts in the direction from the proximal end 12 to the distal end 14 at that time. Installed. The names of the base end and the tip end of the apparatus body 4 are determined based on the direction of the centrifugal force. Installed the distal end in the centrifuge, centrifuge generally has a container to hold an apparatus body while in the centrifuge).  
Takeuchi is silent to the sample extraction tool comprises a through hole for cutting the extraction portion from the micro sampling chip by bending the micro sampling chip while inserting the extraction portion to the through hole.
Larkin teaches in the related art of an apparatus as a sample holder. Fig. 7 shows a sample holder 102 configured to be placed as a cap 26 on a container 24 and a sample extraction tool, 20, 40, 60, 80, comprising a through hole (Fig. 4B, A1) configured to cut the extraction portion 106 by bending the sample holder when inserted in the through hole.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added a through hole for cutting the 

Regarding Claim 2, modified Takeuchi teaches the sample extraction tool according to claim 1, wherein the sample extraction tool having a cap shape attached to the upper portion of the container so as to cover the upper portion of the container (Examiner notes that “the container” is not positively recited. The distal end shown at 14 would be considered a cap shape and would be capable of being attached to an upper portion of a container found in a centrifuge so as to cover the upper portion of the container).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Takeuchi (WO 2017/122314), in view of Larkin (US Pub 2010/0124780), and further in view of Zeiljstra (US Pub 2012/0282616).
Regarding Claim 3, modified Takeuchi teaches the sample extraction tool according to claim 1 (see teachings of claim 1), wherein the microchannel includes a linear portion 19extending from a tip side to a base end side of the micro sampling chip (see Fig. 1A, linear from 14 to 28 and 14 to 16 and top to bottom from the top of 8 to 6), 
the extraction portion is a piece between a tip portion and a base end portion of the micro sampling chip (See Fig. 1A, The extraction unit 24 is provided with an extraction unit 30 that can be cut by the cutting unit 28 at a position closer to the tip than 
Modified Takeuchi is silent to the sample extraction tool comprises a chip tip accommodating portion having an opening at its upper portion and including a space, wherein the opening is for cutting the tip portion from the micro sampling chip by bending the micro sampling chip while fitting the tip portion of the micro sampling chip into the opening, the tip portion cut from the micro sampling chip is held in the space.	Zeiljstra teaches in the related art of a sample carrier. [0039] In this particular embodiment, the opening 10 comprises a main part 15, through which the sample carrier 5 enters the device 1, and an auxiliary part 20 being adapted for keeping the sample carrier 5 in a specific position. In this case, the dimensions of the auxiliary part 20 are such that the sample carrier 5 closely fits within the auxiliary part 20. Consequently, the sample carrier 5 can be positioned in the auxiliary part 20 after which the sample carrier 5 is kept in its position by the auxiliary part 20 due to the dimensions of one relative to the other. [0041] After the incision has been made, the portion of the sample carrier 5 extending from the opening 10 can be broken off and removed. This is shown in FIG. 1c. [0059] In Fig. 4c In the present embodiment, the sample carrier 5 will break at the position of the cutting edge 30 if the sample carrier 5 is sufficiently bent after an incision has been made by the cutting edge 30.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the extraction tool, as taught by modified Takeuchi, by adding a chip tip accommodating portion having an 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798